 In theMatter of REPUBLIC STEEL CORPORATION,EMPLOYERandLOCAL1743, UNITED STEELWORKERS OP AMERICA, CIO, PETITIONERCase No. 3-RC-388.-Decided April 17, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Joseph E.Cassidy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Intervenor, Local 907, International Union of Operating Engi-neers, AFL, contends that its contract with the Employer constitutesa bar to this proceeding.The Petitioner claims that this contract wasprematurely extended and therefore cannot constitute a bar.TheEmployer adopts a. neutral position.On September 9, 1947, the Intervenor and the Employer executedan agreement which was to terminate on May 31, 1949.This agree-ment provided that it could be reopened for wage negotiations, andit was so reopened in 1948.On July 29, 1948, a new agreement con-taining a similar reopening clause was executed and given a termi-nation date of May 31, 1950.This agreement was reopened for wagediscussions on June 1, 1949.On November 1, 1949, the Petitionermade its claim for recognition.On December 8, 1949, the parties.executed a new agreement which provided for termination on Decem-ber 31, 1951.Also on December 8, 1949, the Petitioner filed its peti-tion with the Board.The Board has held in the past that a prematurely extended agree-ment bars a representation proceeding for the extended period, wherethe petition was filedafterthe expiration date of the original agree-89 NLRB No. 64.500 REPUBLIC STEEL CORPORATION501rnent.,In theRepublic Steel 2case, the Board stated that where anagreementis prematurely extended,the extended agreement consti-tutes a, bar only until the expiration date of the original agreement.Applying these principles to the instant situation,the current agree-Inent, executed on December 8, 1949, and providing for termination onDecember 31,1951, operates as a bar only until May 31,1950, theexpiration date of the prematurely extended July 1948 agreement.As that date, May 31, 1950,is less than 2 months from the date ofissuance of this decision,we find, contrary to the Intervenor's conten-tion.that its agreement does not constitute a bar to this proceeding.'Accordingly,we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act,and hereby deny the Intervenor'smotion to dismiss the petition.4.The appropriate unit :All parties agreed that a unit consisting of all the stationary engi=neers of the Employer'sBuffalo, New York, plant,excluding officeand clerical employees,guards, professional employees,and super-visors,is appropriate.However, as the Petitioner at present repre-sents the production and maintenance employees of the Employeronplant-wide basis,the Petitionerand theEmployer requested, inthe event that the Petitioner should win the election,that the employ-ees sought herein be included in the plant-wide unit.4Accordingly, weshall not make a final unit determination at this time,but shall beguidedin part by the result of the election hereinafter directed. If amajority of the engineers vote for the Petitioner,they will be takento have indicated a desire to be included in the plant-wide unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit found.IThe UnitedStatesFinishing Company,63 NLRB 575.'Republic Steel Corporation,84 NLRB 483.3Clark Bros. Co., Inc.,66 NLRB 849.4Prior to 1942, the Petitioner,pursuant to a 1941 Board certification(Republic SteelCorporation,35 NLRB 653), represented all the production and maintenance employees ofthe Employer,including the stationary engineers. In 1942,the Board certified the Inter-venor as the representative of the engineers.(Republic Steel Corporation,41 NLRB 733.)The Intervenor has represented the engineers in a separate unit since then, while the Peti-tioner has continued to represent the production and- maintenance employees. 502DECISIONS OF NATIONAL LABOR RELATIONS' BOARDappropriate in paragraph numbered 4, above, who were employed dur-ing the payroll period immediately preceding the date of this Direc-tion of Election, including employees who did not work during saidpayroll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desireto be represented, for purposes of collective bargaining, by Local 1743,United Steelworkers of America, CIO, or by Local 907, InternationalUnion of Operating Engineers, AFL, or by neither.